                                                               Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 1 of 18




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                300 S. Fourth Street
                                                           3
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: smahoney@fisherphillips.com
                                                                Attorney for Defendant
                                                           6

                                                           7                           UNITED STATES DISTRICT COURT
                                                           8                                     DISTRICT OF NEVADA
                                                           9
                                                                KIAYNA FORD, an individual         )             Case No:
                                                          10                                       )
                                                                                     Plaintiff,    )             NOTICE OF REMOVAL OF
                                                          11                                       )             ACTION
                                                                       vs.                         )
FISHER & PHILLIPS LLP




                                                          12                                       )
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                STEELMAN PARTNERS LLP.; DOES I )
                                                          13
                                                                through X; and ROE Corporations XI )
                                                          14    through XX, inclusive,             )
                                                                                                   )
                                                          15                      Defendant.       )
                                                                __________________________________ )
                                                          16
                                                                TO:     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                                          17
                                                                        NEVADA:
                                                          18
                                                                        PLEASE TAKE NOTICE that Defendant, Steelman Partners LLP, hereby files
                                                          19
                                                                this Notice of Removal of Action of this case from the Eighth Judicial District Court
                                                          20
                                                                of the State of Nevada, Case No. A-20-824764-C (the “State Action”), in which it is
                                                          21

                                                          22    now pending, to the United States District Court for the District of Nevada, and

                                                          23    respectively state as follows:
                                                          24            1.      The jurisdiction of this court is invoked under 28 U.S.C. § 1331.
                                                          25
                                                                        2.      On November 13, 2020, Plaintiff filed her Complaint in the State
                                                          26
                                                                Action, which Complaint was served on Defendants on January 28, 2021.               All
                                                          27

                                                          28

                                                                                                           -1-
                                                                FP 39810307.1
                                                               Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 2 of 18




                                                           1    available process, pleadings and orders served on Defendants in connection with the

                                                           2    State Action are attached hereto as Exhibit A.
                                                           3
                                                                        3.      The grounds for removal are as follows: The Complaint alleges claims
                                                           4
                                                                under the Americans with Disabilities Act, 42 U.S.C. § 12101 et. seq., creating federal
                                                           5
                                                                question jurisdiction under 28 U.S.C. § 1331.
                                                           6
                                                                        4.      This Notice of Removal of Action is executed pursuant to Rule 11 of the
                                                           7
                                                                Federal Rules of Civil Procedure.
                                                           8
                                                                        DATED this 18th day of February 2021.
                                                           9
                                                                                                              FISHER & PHILLIPS, LLP
                                                          10

                                                          11
                                                                                                           By: /s/ Scott M. Mahoney, Esq.
FISHER & PHILLIPS LLP




                                                          12                                                 300 South Fourth Street
                        300 S Fourth Street, Suite 1500




                                                                                                             Suite 1500
                          Las Vegas, Nevada 89101




                                                          13                                                 Las Vegas, Nevada 89101
                                                                                                             Attorneys for Defendant
                                                          14

                                                          15                       CERTIFICATE OF ELECTRONIC SERVICE

                                                          16            This is to certify that on the 18th day of February 2021, the undersigned, an

                                                          17    employee of Fisher & Phillips LLP, electronically filed the foregoing Notice of

                                                          18    Removal of Action with the U.S. District Court, and a copy was electronically

                                                          19    transmitted from the Court to the e-mail addresses on file for:

                                                          20                                  STEVEN H. BURKE, ESQ.

                                                          21
                                                                                              By: /s/ Sarah Griffin
                                                          22                                     An employee of Fisher & Phillips LLP
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                           -2-
                                                                FP 39810307.1
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 3 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 4 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 5 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 6 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 7 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 8 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 9 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 10 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 11 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 12 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 13 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 14 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 15 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 16 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 17 of 18
Case 2:21-cv-00268-KJD-EJY Document 1 Filed 02/18/21 Page 18 of 18
